Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. No claim has been cancelled.
4. No claim has been amended. 
5. Claims 1- 20 are pending. 
            Allowable Subject Matter
6. Claims 1, 7 and 14 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 7, and 14 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 11-12 of the Remarks, filed on July 2, 2019, and dependent claims 2-6, 8-13 and 15-20 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Lee (US pat. No 9532220) prior art of record teaches a network interface in signal communication with one or more user devices associated with a user; and an authentication engine in signal communication with the network interface, configured to: receive an authentication key request from the user device, wherein the authentication key request identifies an account linked with the user; obtain an authentication key in response to receiving the authentication key request.
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 7 and 14: 
establish a first set of authentication rules for the authentication key, wherein the first set of authentication rules identifies: a first number of authentication rules selected by the user; and an authentication type for each authentication rule in the first set of authentication rules selected by the user; identify one or more triggering events for the account, wherein a triggering event is an event associated with an increased threat to the account; establish a second set of authentication rules for the authentication key, wherein: the second set of authentication rules identifies: a second number of authentication rules; and an authentication type for each authentication rule in the second set of authentication rules; and the second 
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Efendiyev, US10754972, title “Multi-factor administrator action verification system”

Gadge, US20200410448, title “ Approving requests using a dynamic group of approvers “
Delacourt, US10552796, title “ Approval service in a catalog service platform”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Date: 3/4/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438